Citation Nr: 0533022	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  92-18 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Kansas City, 
Missouri


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
dental treatment.

(The issues of entitlement to service connection for left 
facial weakness, left ear hearing loss and a disability 
related to a positive tine test, and entitlement to an 
increased (compensable) rating for mitral valve prolapse 
(MVP) will be addressed in a separate decision at a later 
date.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1974 to 
October 1984.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2002 decision of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Kansas City, 
Missouri.

In December 2002, the Board remanded this case for further 
development.  The case has recently been returned to the 
Board.

The Board has noted the issues of entitlement to service 
connection for left facial weakness, left ear hearing loss 
and a disability related to a positive tine test, and 
entitlement to an increased (compensable) rating for MVP will 
be addressed in a separate decision at a later date.  It is 
the Board's policy to address all issues over which it has 
jurisdiction in a single document.  However, there is an 
exception to this policy where as here there are two agencies 
of original jurisdiction, the VAMC and the RO.  The exception 
is specific, instructing that issues decided by a VAMC, such 
as unauthorized medical expense reimbursement, should always 
be the subject of a separate decision.   Furthermore, these 
issues require additional development at the RO to comply 
with the instructions in a November 1998 Board remand, and 
they are not properly before the Board at this time.  

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

The Board remand to the VAMC in December 2002 requested 
specific development to correct several deficiencies in the 
duty to notify and assist the appellant in the development of 
this claim, in light of her theories of entitlement to 
reimbursement for dental treatment and recent changes in the 
applicable law and regulations.  See Veterans Claims 
Assistance Act of 2000 (VCAA) as discussed in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), Pelegrini v. Principi, 18 
Vet. App 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The duty to assist letter the VAMC issued in 
April 2003 and the supplemental statement of the case in May 
2005 are unacceptable when viewed in the context of the legal 
precedent cited above.   The supplemental statement of the 
case did not correct the deficiencies in the April 2002 
statement of the case.  Thus, the VAMC has not as yet issued 
a VCAA compliant notice letter to the veteran in connection 
with this appeal.  Furthermore, the Board cannot rectify this 
deficiency on its own, see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).    Clearly there is potentially prejudicial 
noncompliance with the Board remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).   

In summary, the veteran seeks reimbursement for dental 
treatment JP, D.D.S., provided in April 1999, which was 
referred to as a gold restoration in the fragmentary records 
on file.  Apparently, the veteran was treated for the same 
tooth in 1990 under a Class V entitlement based upon her 
pursuit of VA vocational rehabilitation training at that 
time.  However, according to a March 2002 correspondence from 
the VAMC, she apparently stopped participating in the 
training program in March 1995.  The record shows that a RO 
Hearing Officer decided in March 1996 that her basic 
eligibility for such training should be restored, subject to 
her meeting applicable program requirements related to 
establishing attainable academic goals.  The record does not 
show she had met the criteria to reenter training at the time 
of the April 1999 dental treatment.  As an alternative basis 
of entitlement the veteran asserted her service connected MVP 
required the dental treatment in April 1999 on an emergency 
basis.  

The Board through its remand requested an opinion from a 
medical professional on the following issues: (a) whether the 
veteran had a dental condition which in sound professional 
judgment had a direct and material detrimental effect upon 
the associated service connected MVP (class III adjunct 
treatment under 38 C.F.R. § 17.161) and, (b) if so, whether 
it is at least as likely as not that the previously 
unauthorized April 1999 dental treatment was rendered in a 
medical emergency of such nature that delay would have been 
hazardous to the veteran's life or health.  The opinion was 
not obtained and there was no adjudication of this 
alternative intertwined theory of entitlement.

The Board must rely on independent medical evidence where as 
here such is necessary for an informed determination.  In 
addition to the question of medical emergency, it must be 
determined whether Federal facilities are unavailable, or not 
feasibly available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C. A. 
§§ 1724, 1728, 7304; 38 C.F.R. § 17.120.  The criteria are 
cumulative rather than independent bases for consideration of 
reimbursement.  See, e.g., Malone v. Gober, 10 Vet. App. 539 
(1997); Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Argo v. 
Derwinski, 2 Vet. App. 509, 510 (1992).  The veteran asserted 
in a September 2005 letter to the Board that VA refused her 
the dental care.
     
Furthermore the Board observes that claims for payment or 
reimbursement of the expenses of medical care or services not 
previously authorized must be filed within established time 
limits.  The regulations require that a claim must be filed 
within two years after the date the care or services were 
rendered (and in the case of continuous care, payment will 
not be made for any part of the care rendered more than 2 
years prior to filing claim).  38 C.F.R. § 17.126.  The date 
of filing any claim for payment or reimbursement of the 
expenses of medical care and services not previously 
authorized shall be the postmark date of a formal claim, or 
the date of any preceding telephone call, telegram, or other 
communication constituting an informal claim.  38 C.F.R. 
§ 17.127.  The information on file shows that the claim form 
(VA Form 10-583) was signed by the appellant and dated May 
21, 2001, which is more than two years after the treatment 
date in April 1999.  What is unclear is whether there was a 
preceding informal claim.  It is troubling that the VAMC file 
presented to the Board contains a copy of the VA Form 10-583 
showing a barely legible date stamped date of receipt in 
February 2002, without any further documentation as to when 
the claim was filed with VA formally or informally.

The actual dental records from Dr. P were not of record.  
Although the VAMC file contains a letter to the appellant 
dated April 21, 2003, seeking authorization to obtain the 
records, the appellant implied in the September 2005 
correspondence that she did not received the request.  In 
view of the significance of these records, the Board believes 
that she should have another opportunity to provide them.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, in light of the above, the veteran's claim must 
be REMANDED to the VAMC for the following:

1. The veteran's dental treatment folder 
should be associated with the VAMC 
reimbursement claim adjudication folder.

2. The VAMC should again contact the 
veteran ask her to provide authorization 
for the release of the April 1999 dental 
records, and any other pertinent 
treatment records, from Dr. P which 
relate to the gold restoration dental 
work at issue. Any dental records 
obtained from Dr. P should be associated 
with the VAMC claims folder.

3. Then, the VAMC should forward the 
treatment record to an appropriate VA 
medical professional who should review 
the medical record and provide answers to 
the following: a) whether the veteran had 
a dental condition which in sound 
professional judgment had a direct and 
material detrimental effect upon the 
associated service connected MVP (class 
III adjunct treatment under 38 C.F.R. § 
17.161) and, if so, whether it is at 
least as likely as not that the 
unauthorized April 1999 dental treatment 
was rendered in a medical emergency of 
such nature that delay would have been 
hazardous to the veteran's life or 
health.  In addition the opinion should 
address the question of whether VA 
facilities were feasibly available.  All 
factors upon which the medical opinion is 
based must be set forth for the record. 

4. The VAMC must ensure that notification 
requirements and development procedures 
codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied. Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
supra.

5.  If the VAMC is unable to obtain any 
of the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A (b) (2)).

6. After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record and adjudicate the 
claim of entitlement to payment or 
reimbursement for unauthorized dental 
treatment.  The readjudication should 
include a decision on the question of 
whether the veteran's claim for 
reimbursement of unauthorized medical 
expenses was timely filed.  

7.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC). The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal to 
include the provisions of 38 C.F.R. § 
17.120 and § 17.161. The veteran and her 
representative should then be afforded a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
further action until she is informed.  The purpose of this 
REMAND is to ensure due process of law and to obtain 
additional information. No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

	





____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2005).









 Department of Veterans Affairs


